                IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO


UNITED STATES OF AMERICA,

       Plaintiff,

                 v.                        Criminal No. 18-066 (FAB)

MAXIMILIANO FÍGARO-BENJAMÍN
[1], et al.,

       Defendants.


                           OPINION AND ORDER

BESOSA, District Judge.

       Before the Court is defendants Maximiliano Fígaro-Benjamín,

Emiliano Fígaro-Benjamín, Katerin Martínez-Albreto (“Martínez”),

and     Alexandria     Andino-Rodríguez        (“Andino”)     (collectively

“defendants”)’s motion to continue trial.          (Docket Nos. 294, 304,

305, 306 & 313.)      Also before the Court are two motions in limine.

(Docket Nos. 310 & 311.)      First, the United States seeks to admit

business records pursuant to Federal Rules of Evidence 803(6) and

902.     (Docket No. 310.)      Second, the United States moves to

preclude   self-serving    statements    pursuant    to   Federal     Rule    of

Evidence 802.   (Docket No. 311.)     For the reasons set forth below,

the defendants’ motion to continue trial is DENIED.            (Docket Nos.

294, 304, 305, 306 & 313.)     The United States’ motion in limine to

preclude   self-serving     statements    is   GRANTED,     subject   to     the

conditions set forth in this Opinion and Order.           (Docket No. 311.)
Criminal No. 18-066 (FAB)                                                      2

The United States’ motion in limine to admit business records is

DENIED WITHOUT PREJUDICE.         (Docket No. 310.)

I.    Background

      This action concerns the alleged importation of cocaine from

St. Thomas, U.S. Virgin Islands, to Puerto Rico.                  Federal Bureau

of Investigation (“FBI”) special agent Joel Cruz (“Cruz”) prepared

an affidavit in support of the criminal complaint.                (Docket No. 1,

Ex. 1.) The following allegations derive from special agent Cruz’s

affidavit.

      The FBI received information regarding the transportation of

cocaine from St. Thomas to Puerto Rico onboard a vessel named

“Black Wolfpack.”       Id. at p. 2.      On January 27, 2018, Customs and

Border Patrol (“CBP”) agents observed the Black Wolfpack at the

Crown Bay Marina in St. Thomas.            Id.    The defendants purportedly

placed coolers, a cardboard box, and other items inside the vessel.

Id.   The vessel departed from the marina and proceeded westbound

towards Puerto Rico.        Id.    Approximately an hour later, the CBP

agents located the Black Wolfpack near Culebra.                Id.    The vessel

returned     to   St.   Thomas,       however,   because     of   poor   weather

conditions.       Id.   After the vessel returned to the Crown Bay

Marina, Maximiliano Fígaro-Benjamín identified himself as the

captain.     Id. at p. 3.    CBP and Homeland Security Investigations

(“HSI”)    agents   conducted     a    search    of   the   vessel,   recovering
Criminal No. 18-066 (FAB)                                                         3

approximately 65 kilograms of cocaine.              Id.   The agents arrested

the defendants on January 29, 2018.           (Docket Nos. 2 & 14.)

     On February 1, 2018, a grand jury returned a two-count

indictment charging Maximiliano Fígaro-Benjamín, Emiliano Fígaro-

Benjamín, Martínez, and Andino with conspiring to possess with

intent   to    distribute    at    least   five     kilograms   of    cocaine    in

violation of 21 U.S.C. sections 846, 841(a)(1) and 841(b)(1)(A)

(count one), and conspiring to import a controlled substance into

the United States in violation of 21 U.S.C. sections 952(a),

960(a)(1)      and   (b)(1)(B)      (count    two).        (Docket      No.     8.)

Subsequently, a grand jury returned a superseding indictment.

(Docket No. 123.)     The superseding indictment named two additional

defendants, Bernardo Coplin-Benjamín (“Coplin”) and José Resto-

Miranda (“Resto”).     Id.    Coplin and Resto pled guilty on August 5,

2019 and August 12, 2019, respectively.              (Docket Nos. 277 & 299).

II. The Defendants’ Motion to Continue Trial

     Eleven days before the commencement of trial, the United

States filed an informative motion regarding its intention to seek

a second superseding indictment.           (Docket No. 294.)         A grand jury

returned a second superseding indictment on August 14, 2019.

(Docket No. 316.)          The defendants invoke the Speedy Trial Act

(“STA”),      contending    that    the    second     superseding     indictment
Criminal No. 18-066 (FAB)                                                  4

requires the Court to continue trial. Docket No. 304 at p. 3

(citing 18 U.S.C. § 3161).       The Speedy Trial Act provides that:

      Unless the defendant consents in writing to the
      contrary, the trial shall not commence less than thirty
      days from the date on which the defendant first appears
      through counsel or expressly waives counsel.

18 U.S.C. § 3161(c)(2); see United States v. Hood, 469 F.3d 7, 9

(1st Cir. 2006) (“The speedy trial clock begins ticking on the day

a defendant first appears in court.”).

      The grand jury returned the original indictment on February

1, 2018.    (Docket No. 8.)      Maximiliano Fígaro-Benjamín, Emiliano

Fígaro-Benjamín, Andino, and Martínez appeared before Magistrate

Judge Silvia Carreño-Coll on February 6, 2018 for the initial

appearance.    (Docket No. 14.)       Accordingly, trial cannot commence

before March 4, 2018.       18 U.S.C. § 3161(c)(2).      Trial is set for

August 20, 2019, more than a year after the initial appearance.

(Docket No. 284.)

      The defendants contend that the second superseding indictment

resets the thirty-day trial clock.           (Docket No. 304 at p. 3.)

The   STA   does    not,   however,   “require   that   the   30-day   trial

preparation period be restarted upon the filing of a superseding

indictment.”       United States v. Rojas-Contreras, 474 U.S. 231, 236

(1985); United States v. Richardson, 537 F.3d 951, 958 (8th Cir.

2008) (holding that the district court did not abuse its discretion
Criminal No. 18-066 (FAB)                                                     5

in commencing trial the same day the grand jury returned the

superseding indictment); see, e.g., United States v. Santiago-

Becerill, 130 F.3d 11, 19 (1st Cir. 1997) (“The October 18, 1995

superseding    indictment,     which   included   Ramos     and   Esquilin   as

defendants along with Santiago, did not restart Santiago's STA’s

clock because it was based on the original charges.”) (citation

omitted).     The Court may continue trial, however, to serve the

ends of justice pursuant to 18 U.S.C. section 3161(h)(3).              Rojas-

Contreras, 474 U.S. at 236.        The STA delineates factors “a court

shall consider in considering an ends of justice continuance, such

as whether a failure to grant the continuance would unreasonably

deny the defendant . . . continuity of counsel” or reasonable time

for effective preparation. United States v. Pakala, 568 F.3d 47,

58 (1st Cir. 2009) (internal quotation omitted) (citing 18 U.S.C.

§ 3161(h)(7)(B)).

     The defendants assert that the second superseding indictment

contains    “substantive     amendments   [that]     will    have   practical

effects in terms of standards of admissibility of evidence and

trial strategy.”    (Docket No. 304 at p. 2.)      The second superseding

indictment    differs   from    the    superseding    indictment      in     two

respects: (1) the timeframe of the alleged conspiracy and (2) the

allegations set forth in count two.
Criminal No. 18-066 (FAB)                                                    6

      A. Timeframe of the Conspiracy

         The grand jury narrowed the scope of the conspiracy.              The

superseding indictment alleges that the conspiracy began before

January 27, 2018.        (Docket No. 123 at p. 1.)           This timeframe

encompasses any act occurring before the CBP agents stopped and

searched the Black Wolfpack.          The second superseding indictment

alleges, however, that the conspiracy began no later than 2017.

(Docket No. 316.)1       Accordingly, acts that occurred before 2017

would fall within the scope of the superseding indictment, but not

the second superseding indictment.

      B. Allegations Set Forth in Count Two

         Count two charges Maximiliano Fígaro-Benjamín, Emiliano

Fígaro-Benjamín, Martínez, and Andino with violating 21 U.S.C.

section 952 (“section 952”).        (Docket No. 316 at p. 2.)        Pursuant

to section 952, “[it] shall be unlawful to import [controlled

substances] into the customs territory of the United States from

any place outside thereof but within the United States.” 21 U.S.C.

§ 952(a).    The “customs territory” of the United States includes

the States, the District of Columbia, and Puerto Rico.              21 U.S.C.


1 The defendants aver that “the start of the conspiracy will be changed from
January 27, 2018 to early 2017.” (Docket No. 304 at p. 2.) This conclusion is
incorrect.    Compare Docket No. 123, Superseding Indictment (“Beginning on a
date unknown, but no later than on or about January 27, 2018”) with Docket No.
316, Second Superseding Indictment (“Beginning on a date unknown, but not later
than 2017, and continuing until a date unknown but not earlier than January 27,
2018”). The defendants conflate the start and end of the alleged conspiracy.
Criminal No. 18-066 (FAB)                                               7

§ 951(a)(2); see Harmonized Tariff Schedule of the United States,

n.2. Consequently, section 952 “proscribes importation from any

other U.S. territory not within the customs territory (e.g. U.S.

Virgin Islands, Guam) into the States, the District of Columbia,

and Puerto Rico.”     United States v. Ramírez-Ferrer, 82 F.3d 1131,

1138 (1st Cir. 1996) (internal quotation omitted).

       Although both indictments cite section 952, the allegations

regarding importation differ slightly.      The superseding indictment

alleges that the defendants imported cocaine “into the United

States from a place outside thereof.”       (Docket No. 123 at p. 2.)

The second superseding indictment alleges that the defendants

imported cocaine “into the customs territory of the United States

from any place outside thereof, but within the United States.”

(Docket No. 316 at p. 2.)        Accordingly, the second superseding

indictment is more precise and eliminates potential confusion.

     C. A Continuance is Unwarranted

       The defendants ground their motion to continue trial on a

false premise: that the second superseding indictment contains a

“substantive amendment.”      (Docket No. 304 at p. 3.)       The Court

disagrees.     The changes set forth in         the second superseding

indictment are minor.       The defendants and number of counts are

identical. Maximiliano Fígaro-Benjamín, Emiliano Fígaro-Benjamín,

Martínez,    and   Andino   received   notice   regarding   the   alleged
Criminal No. 18-066 (FAB)                                                      8

importation of cocaine from St. Thomas to Puerto Rico no later

than February 26, 2018, the day of their initial appearance.

(Docket No. 14.)       The complaint and special agent Cruz’s affidavit

are public documents.         (Docket No. 1.)      Rather than prejudice the

defendants, the second superseding indictment limits the timeframe

of the conspiracy, restricting the scope of potentially relevant

evidence.      (Docket Nos. 123 & 316.)       The United States is precluded

from     asserting    that    acts   predating     2017   were   performed   in

furtherance of the conspiracy.          This limitation is an advantage to

the defense. Counsel has had ample time to prepare for trial.

Accordingly, the defendants’ motion to continue trial is DENIED.

(Docket Nos. 294, 304, 305, 306 & 313.)

III.     Motion in Limine to Preclude Self-Serving Statements

         FBI    agents       interviewed     Maximiliano      Fígaro-Benjamín,

Emiliano Fígaro-Benjamín, and Andino on August 29, 2019 in St.

Thomas.      (Docket No. 311 at p. 1.)2       “One of these defendants made

a mix of inculpatory and self-serving statements.” Id. The United

States moves to preclude self-serving statements at trial.               Id.

        Federal Rule of Evidence 801 prohibits hearsay. Fed. R. Evid.

801. Hearsay is an out-of-court statement offered “in evidence to

prove the truth of the matter asserted in the statement.” Fed. R.



2   The agents did not interview Martínez.   (Docket No. 311 at p. 1.)
Criminal No. 18-066 (FAB)                                                    9

Evid. 801(c).     The Federal Rules of Evidence set forth exceptions

to the hearsay prohibition.         See, e.g., Fed. R. Evid. 801(d)(2)

(an opposing party’s statement).         There is no exception, however,

for self-serving hearsay.       See United States v. Rivera-Hernández,

497 F.3d 71, 82 n.5 (1st Cir. 2007) (internal citation omitted)

(“To be received in evidence an admission . . . must be contrary

to that party's position at the time of the trial.”); United States

v. Palow, 777 F.2d 52, 56 (1st Cir. 1985) (holding that Rule

801(d)(2)(A) was “designed to exclude the introduction of self-

serving statements by the party making them”). Accordingly, the

defendants are prohibited from eliciting self-serving out-of-court

statements.

      Maximiliano      Fígaro-Benjamín        argues     that     separating

inculpatory admissions from self-serving statements contravenes

Federal Rule of Evidence 106 (“Rule 106”). Rule 106 provides that:

      If a party introduces all or part of a writing or
      recorded statement, an adverse party may require the
      introduction, at that time, of any other part — or any
      other writing or recorded statement — that in fairness
      ought to be considered at the same time.
Fed. R. Evid. 106.3     This Rule does not, however, “compel admission

of otherwise inadmissible hearsay evidence.”              United States v.

Collicott, 92 F.3d 973, 983 (9th Cir. 1996) (quoting Phoenix


3
 Maximiliano Fígaro-Benjamín cites the common-law rule of completeness. (Docket
No. 318 at p. 3.) The Federal Rules of Evidence govern the Court’s analysis,
however, not the common law.
Criminal No. 18-066 (FAB)                                                 10

Associates III v. Stone, 60 F.3d 95, 103 (2d Cir. 1995).                The

defendant’s self-serving declarations are precluded, and shall be

redacted from post-arrest interview evidence.           Consequently, the

United States’ motion in limine regarding self-serving statements

is GRANTED.      (Docket No. 311.)

IV.   Motion in Limine to Admit Business Records

      The United States moves to admit business records from the

Crown Bay Marina.      (Docket No. 310 at p. 3.)       The records include

license agreements for docking the Black Wolfpack in St. Thomas.

Id.   Federal Rule of Evidence 803 sets forth a hearsay exception

for records “kept in the course of a regularly conducted activity

of a business, organization, occupation, or calling, whether or

not for profit.”       Fed. R. Evid. 803(6)(B).        Relatedly, Federal

Rule of Evidence 902 (“Rule 902”) provides that certified domestic

records of a regularly conducted activity are self-authenticating,

subject to certain criteria.         Fed. R. Evid. 902(11).    Pursuant to

Rule 902, the United States must submit a certification from a

custodian   or    qualified   person   demonstrating    that   the   records

comply with Federal Rule of Evidence 803(6).             Id.    The United

States must provide the defendants with advance notice of its

intent to offer the records at trial.         Id.   The Court holds that

the United States’ motion in limine constitutes sufficient notice.

The United States failed to attach, however, the certification
Criminal No. 18-066 (FAB)                                          11

from the custodian of the Crown Bay Marina records.       (Docket No.

310.)   Accordingly, the United States’ motion in limine to admit

the Crown Bay Marina license agreements as self-authenticating

business records is DENIED WITHOUT PREJUDICE.       Id.   The United

States shall present the certification to the Court and defense

counsel at trial.

V.   Conclusion

     For the reasons set forth above, the defendants’ motion to

continue trial is DENIED.   (Docket Nos. 294, 304, 305, 306 & 313.)

The United States’ motion in limine to preclude self-serving

statements is GRANTED, subject to the conditions set forth in this

Opinion and Order.   (Docket No.   311.)   The United States’ motion

in limine to admit business records is DENIED WITHOUT PREJUDICE.

(Docket No. 310.)

     IT IS SO ORDERED.

     San Juan, Puerto Rico, August 16, 2019.

                                    s/ Francisco A. Besosa
                                    FRANCISCO A. BESOSA
                                    UNITED STATES DISTRICT JUDGE
